Exhibit 10.1

 

 

 

 

 

DEL MAR PHARMACEUTICALS (BC) LTD.

AMENDED AND RESTATED STOCK OPTION PLAN

  

 

 

 

Approved by the Board of Directors of Del Mar Pharmaceuticals (BC) Ltd. on
February 1, 2012, and by the Board of Directors of DelMar Pharmaceuticals, Inc.,
as amended and restated on August 16, 2013

  

 

 

 

TABLE OF CONTENTS

  

Article 1 DEFINITIONS AND INTERPRETATION 4     1.1 Definitions 4 1.2 Choice of
Law 7 1.3 Effective Amendment Date 7 1.4 Headings 7       Article 2 PURPOSE AND
PARTICIPATION 7     2.1 Purpose 7 2.2 Participation 7 2.3 Notification of Award
8 2.4 Copy of Plan 8 2.5 Limitation 8       Article 3 TERMS AND CONDITIONS OF
OPTIONS 8     3.1 Parent’s Board to Issue Parent Shares 8 3.2 Number of Parent
Shares 8 3.3 Term of Option 8 3.4 Termination 8 3.5 Exercise Price 11 3.6
Additional Terms 11 3.7 Going Public Agreements 12 3.8 Assignment of Options 12
3.9 Adjustments 12 3.10 Vesting Terms 12 3.11 U.S. Participants 13       Article
4 EXERCISE OF OPTION 14     4.1 Exercise of Option 14 4.2 Cashless Exercise 14
4.3 Issue of Share Certificates 14 4.4 Condition of Issue 14 4.5 Withholding
Taxes 15       Article 5 ADMINISTRATION 15     5.1 Administration 15 5.2
Interpretation 15       Article 6 AMENDMENT, TERMINATION AND NOTICE 15     6.1
Prospective Amendment 15 6.2 Retrospective Amendment 16 6.3 Approvals 16 6.4
Termination 16 6.5 Agreement 16 6.6 Notice 16       Schedule A   A-17      
Schedule B   B-20

  

 - 2 - 

 

 

STOCK OPTION PLAN

 

Article 1
DEFINITIONS AND INTERPRETATION

 

1.1Definitions

 

As used herein, unless there is something in the subject matter or context
inconsistent therewith, the following terms will have the meanings set forth
below:

 

(a)“Administrator” means, initially, the President of the Company and thereafter
will mean such director or other senior officer or employee of the Company or an
affiliate of the Company as may be designated as Administrator by the Board from
time to time.

 

(b)“affiliate” has the meaning given to that term under the Business
Corporations Act (British Columbia).

 

(c)“Award Date” means the date on which the Board awards a particular Option or
such other effective award date determined by the Board.

 

(d)“Board” means the board of directors of the Company, or any committee thereof
to which the board of directors of the Company has delegated the power to
administer and grant Options under the Plan.

 

(e)“Cashless Exercise” has the meaning given to that term under section 4.2.

 

(f)“Cause” means:

 

(i)Cause as such term is defined in the written employment agreement between the
Option Holder and the Company or an affiliate of the Company; or

 

(ii)in the event there is no written employment agreement between the Option
Holder and the Company or an affiliate of the Company or Cause is not defined
therein, the usual meaning of just cause under the common law or the laws of the
jurisdiction in which the Option Holder is employed.

 

(g)“Consultant” means any Person, such as a service provider pursuant to a
consulting or services agreement between such Person and the Company or an
affiliate of the Company, as may, from time to time, be permitted or not
precluded by the rules and policies of the applicable Regulatory Authorities to
be granted Options.

 

(h)“Company” means Del Mar Pharmaceuticals (BC) Ltd., a company incorporated
under the laws of British Columbia.

 

(i)“Compensation Committee” means the compensation committee of the Company, if
and as constituted from time to time.

 

(j)“Convertible Shares” has the meaning given to that term under section 3.4(e).

 

(k)“Director” means any individual holding the office of director of the Company
or an affiliate of the Company.

  

 - 3 - 

 

 

(l)“Effective Amendment Date” means August 16, 2013.

 

(m)“Employee” means any individual regularly employed on a full-time basis by
the Company or an affiliate of the Company as may, from time to time, be
permitted or not precluded by the rules and policies of the applicable
Regulatory Authorities to be granted Options.

 

(n)“Equity Securities” means:

 

(i)Shares or any other security of Parent that carries the residual right to
participate in the earnings of Parent and, on liquidation, dissolution or
winding-up, in the assets of Parent, whether or not the security carries voting
rights;

 

(ii)any warrants, options or rights entitling the holders thereof to purchase or
acquire any such securities; or

 

(iii)any securities issued by Parent which are convertible or exchangeable into
such securities.

 

(o)“Exercise Notice” means the notice respecting the exercise of an Option, in
the form set out as Schedule B hereto, duly executed by the Option Holder.

 

(p)“Exercise Period” means the period during which a particular Option may be
exercised and is the period from and including the Award Date through to and
including the Expiry Date.

 

(q)“Exercise Price” means the price at which an Option may be exercised as
determined in accordance with section 3.5.

 

(r)“Expiry Date” means the date determined in accordance with section 3.4 and
after which a particular Option cannot be exercised.

 

(s)“Fixed Expiry Date” has the meaning given to that term under section 3.4.

 

(t)“Fully Diluted Basis” means, at any time, the number of issued and
outstanding Parent Shares assuming all options, warrants or other convertible
securities or instruments or other rights to acquire Parent Shares have been
exercised or converted, as applicable, in full, regardless of whether any such
options, warrants, convertible securities or instruments or other rights are
then vested or exercisable or convertible in accordance with their terms.

 

(u)“Market Value” means the market value of the Parent Shares as determined in
accordance with section 3.5.

 

(v)“Option” means an option to acquire Parent Shares, awarded to a Director,
Employee or Consultant under the Plan.

 

(w)“Option Certificate” means the certificate, in the form set out as Schedule A
hereto, evidencing an Option.

  

 - 4 - 

 

 

(x)“Option Holder” means a Director, Employee or Consultant, or former Director,
Employee or Consultant, who holds an unexercised and unexpired Option or, where
applicable, the Personal Representative of such person.

 

(y)“Parent” means DelMar Pharmaceuticals, Inc., a company incorporated under the
laws of the state of Nevada.

 

(z)“Parent Shares” means shares of common stock of Parent, par value US$0.001
per share.

 

(aa)“Person” means any individual, partnership, joint venture, syndicate, sole
proprietorship, company or corporation with or without share capital, trust,
trustee, executor, administrator, or other legal personal representatives,
regulatory body or agency, government or governmental agency, authority or
entity howsoever designated or constituted.

 

(bb)“Personal Representative” means:

 

(i)in the case of a deceased Option Holder, the executor or administrator of the
deceased duly appointed by a court or public authority having jurisdiction to do
so; and

 

(ii)in the case of an Option Holder who for any reason is unable to manage his
or her affairs, the person entitled by law to act on behalf of such Option
Holder.

 

(cc)“Plan” means this amended and restated stock option plan.

 

(dd)“Purchaser” has the meaning given to that term under section 3.4(e).

 

(ee)“Regulatory Authorities” means all stock exchanges, inter-dealer quotation
networks and other organized trading facilities on which the Shares are listed
and all securities commissions or similar securities regulatory bodies having
jurisdiction over the Company.

 

(ff)“Selling Shareholders” has the meaning given to that term under
section 3.4(e).

 

(gg)“Shares” means Parent Shares or shares of any other class in the share
capital of Parent from time to time.

 

(hh)“Substantial Sale” has the meaning given to that term under section 3.4(e).

 

(ii)“Termination Date” means:

 

(i)in the case of the resignation of the Option Holder’s employment or the
termination of the Option Holder’s consulting or service contract by the Option
Holder, the date that the Option Holder provides notice of such resignation or
termination to the Company or an affiliate of the Company; or

 

(ii)in the case of the termination of the Option Holder’s employment or
consulting or service contract by the Company or an affiliate of the Company for
any reason other than death or disability, the date that the Company or an
affiliate of the Company delivers written notice of termination of the Option
Holder’s employment or consulting or service contract to the Option Holder; or

  

 - 5 - 

 

 

(iii)in the case of the expiry of a fixed-term employment or consulting or
service contract that is not renewed or extended, the last day of the term.

 

(jj)“Transfer” includes any sale, exchange, assignment, gift, bequest,
disposition, mortgage, charge, pledge, encumbrance, grant of a security interest
or other arrangement by which possession, legal title or beneficial ownership
passes from one Person to another, or to the same Person in a different
capacity, whether or not voluntarily and whether or not for value, and any
agreement to effect any of the foregoing, including any sale or exchange
pursuant to a plan of arrangement, merger, consolidation, acquisition or similar
transaction; and the words “Transferred”, “Transferring” and similar words have
corresponding meanings.

 

1.2Choice of Law

 

The Plan is established under, and the provisions of the Plan will be subject to
and interpreted and construed in accordance with, the laws of the Province of
British Columbia.

 

1.3Effective Amendment Date

 

This Plan has been amended and restated with effect from the Effective Amendment
Date.

 

1.4Headings

 

The headings used herein are for convenience only and are not to affect the
interpretation of the Plan.

 

Article 2
PURPOSE AND PARTICIPATION

 

2.1Purpose

 

The purpose of the Plan is to provide the Company and Parent with a
share-related mechanism to attract, retain and motivate qualified Directors,
Employees and Consultants, to reward such of those Directors, Employees and
Consultants as may be awarded Options under the Plan by the Board from time to
time for their contributions toward the long term goals of the Company and
Parent and to enable and encourage such Directors, Employees and Consultants to
acquire Parent Shares as long term investments.

 

2.2Participation

 

If the Board has constituted a Compensation Committee, the Compensation
Committee will, from time to time, recommend to the Board those Directors,
Employees and Consultants, if any, to whom Options should be awarded. The Board
will, from time to time and in its sole discretion, taking into account any
recommendations of the Compensation Committee, determine those Directors,
Employees and Consultants, if any, to whom Options are to be awarded. The Board
may, in its sole discretion, grant the majority of the Options to insiders of
the Company or of an affiliate of the Company.

  

 - 6 - 

 

 

2.3Notification of Award

 

Following the approval by the Board of the awarding of an Option, the
Administrator will notify the Option Holder in writing of the award and will
enclose with such notice the Option Certificate (or a copy thereof) representing
the Option so awarded.

 

2.4Copy of Plan

 

Each Option Holder, concurrently with the notice of the award of the Option,
will be provided with a copy of the Plan. A copy of any amendment to the Plan
will be promptly provided by the Administrator to each Option Holder.

 

2.5Limitation

 

The Plan does not give any Option Holder that (i) is a Director the right to
serve or continue to serve as a Director of the Company or an affiliate of the
Company, (ii) is an Employee the right to be or to continue to be employed with
the Company or an affiliate of the Company or (iii) is a Consultant the right to
have a consulting relationship with the Company or an affiliate of the Company
or provide services to the Company or an affiliate of the Company.

 

Article 3
TERMS AND CONDITIONS OF OPTIONS

 

3.1Parent’s Board to Issue Parent Shares

 

The Parent Shares to be issued to Option Holders upon the exercise of Options
will be authorized and unissued Parent Shares, the issuance of which will have
been authorized by Parent’s board of directors.

 

3.2Number of Parent Shares

 

Subject to adjustment as provided for in section 3.9 of the Plan, the number of
Parent Shares that will be available for Directors, Employees and Consultants to
acquire pursuant to Options granted under the Plan will not exceed 7.5% of the
number of issued and outstanding Parent Shares on a Fully Diluted Basis as at
the time of grant and the maximum number of Parent Shares that will be available
for Employees to acquire pursuant to ISOs (as defined in section 3.11 of this
Plan) will not exceed 5% of the number of issued and outstanding Parent Shares
on a Fully Diluted Basis at the time of grant. If any Option expires or
otherwise terminates for any reason without having been exercised in full, the
number of Parent Shares in respect of which the Option was not exercised will
again be available for the purposes of the Plan.

 

3.3Term of Option

 

An Option Holder may exercise an Option in whole or in part at any time or from
time to time during the Exercise Period. Any Option or part thereof not
exercised within the Exercise Period will terminate and become null, void and of
no effect as of 5:00 p.m. local time in Vancouver, British Columbia on the
Expiry Date.

   

 - 7 - 

 

 

3.4Termination

 

The Expiry Date of an Option will be the earlier of the date that is the tenth
anniversary of the Award Date of such Option, or such other date so fixed by the
Board at the time the particular Option is awarded provided that such date will
be no later than the tenth anniversary of the Award Date of such Option (the
“Fixed Expiry Date”), or the date established, if applicable, in subsections (a)
to (e) below:

 

(a)Death

 

In the event that the Option Holder should die while he or she is a Director (if
he or she holds his or her Option as a Director) or Employee (if he or she holds
his or her Option as an Employee) or Consultant (if he or she holds his or her
Option as a Consultant), the Expiry Date for any vested portion or portions of
the Option will be the date that is twelve months after the date of the Option
Holder’s death. The Expiry Date for any unvested portion of the Option will be
the date of the Option Holder’s death.

 

(b)Disability

 

In the event that the Option Holder becomes permanently disabled while he or she
is a Director (if he or she holds his or her Option as a Director) or Employee
(if he or she holds his or her Option as an Employee) or Consultant (if he or
she holds his or her Option as a Consultant) and ceases to be a Director,
Employee or Consultant as a result of the permanent disability, the Expiry Date
for any vested portion or portions of the Option will be the date that is six
months after the date that the Option Holder ceases to be a Director, Employee
or Consultant, as the case may be. The Expiry Date for any unvested portion of
the Option will be the date that the Option Holder ceases to be a Director,
Employee or Consultant, as the case may be.

 

(c)Ceasing to Hold Office

 

In the event that the Option Holder holds his or her Option as a Director and
such Option Holder ceases to be a Director other than by reason of death or
permanent disability, the Expiry Date for any vested portion or portions of the
Option will be, unless otherwise provided for in the Option Certificate:

 

(i)the 90th day following the date that the Option Holder ceases to be a
Director; or

 

(ii)a date determined by the Board, in its sole discretion, that is on or before
the date that is five years from the date that such Option Holder ceases to be a
Director;

 

unless the Option Holder ceases to be a Director as a result of:

 

(iii)ceasing to meet the qualifications required under applicable laws;

 

(iv)being removed from office in accordance with applicable laws; or

 

(v)an order made by any Regulatory Authority having jurisdiction to so order,

 

in which case the Expiry Date will be the date that the Option Holder ceases to
be a Director. The Expiry Date for any unvested portion of the Option will be
the date that the Option Holder ceases to be a Director.

  

 - 8 - 

 

 

(d)Ceasing to be an Employee or Consultant

 

In the event that the Option Holder holds his or her Option as an Employee or
Consultant and such Option Holder ceases to be an Employee or Consultant other
than by reason of death or permanent disability, the Expiry Date of any vested
portion or portions of the Option will be the 90th day following the Termination
Date unless the Option Holder ceases to be an Employee or Consultant as a result
of:

 

(i)termination of employment for Cause (if he or she holds his or her Option as
an Employee); or

 

(ii)termination for failure to fulfil services pursuant to a consulting or
services agreement (if he or she holds his or her Option as a Consultant); or

 

(iii)an order made by any Regulatory Authority having jurisdiction to so order,

 

in which case the Expiry Date will be the Termination Date. The Expiry Date for
any unvested portion of the Option will be the Termination Date.

 

(e)Substantial Sale

 

If security holders of Parent (the “Selling Shareholders”) have agreed to
Transfer to a Person, or Persons acting jointly or in concert, (a “Purchaser”),
Equity Securities representing more than 66 2/3% of the Parent Shares (a
“Substantial Sale”) and the Purchaser also offers to buy the Options of an
Option Holder, then the Option Holder must sell any Options which remain
outstanding at the completion of the Substantial Sale to the Purchaser at a
price equal to:

 

  The number of Shares then Exercisable under the Option X The price per Share
being paid by the Purchaser to the Selling Shareholder minus the exercise price
per Share under the Option

 

and on otherwise similar terms and conditions as are applicable under the
Substantial Sale. If the Selling Shareholders have agreed to sell Equity
Securities which are convertible into Shares only (“Convertible Shares”), the
price per Share applicable in the above formula will be calculated on an as
converted basis (and if there is more than one conversion rate applicable to
different classes or series of Convertible Shares outstanding, the conversion
will be computed on a pro rata basis based upon the ratio of the number of
Shares which holders of each class or series of Convertible Shares may acquire
to the total number of Shares which all holders of all classes and series of
Convertible Shares may acquire).

 

If the Purchaser offers to buy the Options of an Option Holder and the Option
Holder does not sell the Option Holder’s Options to the Purchaser as
contemplated above, then that Option Holder’s Options will expire, terminate and
be cancelled on completion of the Substantial Sale.

 

Notwithstanding section 3.4(e) above, the Board may, in a manner no less
favourable from a financial point of view to an Option Holder than the treatment
provided in section 3.4(e) above, determine the manner in which all unexercised
Options granted under this Plan will be treated in the event of a Substantial
Sale including, without limitation, determining to accelerate the vesting of all
unvested Options.

  

 - 9 - 

 

 

Notwithstanding anything else contained in the Plan and subject to any necessary
approval from Parent’s shareholders and the Regulatory Authorities, the Board
may in its discretion (i) extend the Expiry Date of any Option, provided that in
no case will an Option be exercisable later than the tenth anniversary of the
Award Date of the Option or (ii) accelerate the vesting terms applicable to an
Option.

 

3.5Exercise Price

 

The price at which an Option Holder may purchase a Parent Share upon the
exercise of an Option will be as set forth in the Option Certificate issued in
respect of such Option and in any event will not be less than the Market Value
of the Parent Shares as of the Award Date. The Market Value of the Parent Shares
for any particular date will be determined as follows:

 

(a)for each organized trading facility on which the Parent Shares are listed,
Market Value will be determined by a resolution of the Board and must be either:

 

(i)the closing trading price of the Parent Shares on the last trading day
immediately preceding such date; or

 

(ii)a value that is within the parameters set by the guidelines or policies of
such organized trading facility;

 

(b)Reserved.

 

(c)if the Parent Shares are listed on more than one organized trading facility,
then Market Value will be the greatest of the Market Values determined for each
organized trading facility on which those Parent Shares are listed as determined
for each organized trading facility in accordance with subsections (a) and (b)
above; and

 

(d)if the Parent Shares are listed on one or more organized trading facility but
have not traded during the ten trading day period immediately preceding such
date, then the Market Value will be, subject to the necessary approvals of the
applicable Regulatory Authorities, such value as is determined by resolution of
the Board.

 

Notwithstanding anything else contained herein, in no case will the Market Value
be less than the minimum prescribed by each of the organized trading facilities
as would apply to the Award Date in question.

 

3.6Additional Terms

 

Subject to all applicable securities laws and regulations and the rules and
policies of all applicable Regulatory Authorities, the Board may attach other
terms and conditions to the grant of a particular Option, such terms and
conditions to be referred to in a schedule attached to the Option Certificate.
These terms and conditions may include, but are not necessarily limited to, the
following:

 

(a)providing that an Option expires on a date other than as provided for herein,
provided that in no case will an Option be exercisable later than the tenth
anniversary of the Award Date of the Option;

 

(b)providing that a portion or portions of an Option vest after certain periods
of time or upon the occurrence of certain events, or expire after certain
periods of time or upon the occurrence of certain events other than as provided
for herein; and

 

(c)providing that an Option be exercisable immediately, in full, notwithstanding
that it has vesting provisions, upon the occurrence of certain events, such as a
friendly or hostile takeover bid for the Company.

  

 - 10 - 

 

 

3.7Going Public Agreements

 

If Parent proceeds to list its Shares on a public stock exchange or commences a
public offering, each Option Holder will promptly enter into all such escrow,
pooling or other agreements as are required by the securities regulatory
authorities, the exchange, the agents or the underwriters in connection with
such listing or public offering.

 

3.8Assignment of Options

 

Options may not be assigned or transferred, provided however that the Personal
Representative of an Option Holder may, to the extent permitted by section 4.1,
exercise the Option within the Exercise Period.

 

3.9Adjustments

 

If, prior to the complete exercise of an Option, the Parent Shares are
consolidated, subdivided, converted, exchanged or reclassified or in any way
substituted for (collectively, the “Event”), an Option, to the extent that it
has not been exercised, will be adjusted by the Board in accordance with such
Event in the manner the Board deems appropriate. No fractional Parent Shares
will be issued upon the exercise of an Option and accordingly, if as a result of
the Event, an Option Holder would become entitled to a fractional Parent Share,
such Option Holder will have the right to purchase only the next lowest whole
number of Parent Shares and no payment or other adjustment will be made with
respect to the fractional interest so disregarded.

 

3.10Vesting Terms

 

Unless otherwise determined by the Board in accordance with the terms and
conditions of this Plan, Options will be granted by the Board on the following
basis:

 

(a)any Option granted to a Director will vest over a one year period on a
monthly basis in equal portions such that 1/12 of the Option will vest at the
end of the first month following the Award Date, another 1/12 of the Option will
vest at the end of the second month, and so forth, until the Option is fully
vested; and

 

(b)any Option granted to an Employee will vest over a three year period on a
monthly basis in equal portions such that 1/36 of the Option will vest at the
end of the first month following the Award Date, another 1/36 of the Option will
vest at the end of the second month, and so forth, until the Option is fully
vested.

 

For clarity, the Board may deviate from the terms of this section 3.10 with
respect to the grant of Options provided that such grant is made in accordance
with the other terms of this Plan.

  

 - 11 - 

 

 

3.11U.S. Participants

 

Any Option granted under the Plan to an Option Holder who is a citizen or
resident of the United States (including its territories, possessions and all
areas subject to the jurisdiction) (a “U.S. Participant”) may be an incentive
stock option (an “ISO”) within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended, of the United States (the “Code”), but only if
so designated by the Company in the agreement evidencing such Option. No
provision of this Plan, as it may be applied to a U.S. Participant with respect
to Options which are designated as ISOs, shall be construed so as to be
inconsistent with any provision of Section 422 of the Code or the Treasury
Regulations thereunder. Grants of Options to U.S. Participants which are not
designated as or otherwise do not qualify as ISOs will be treated as
nonstatutory stock options for U.S. federal tax purposes. Notwithstanding
anything in this Plan contained to the contrary, the following provisions shall
apply to ISOs granted to each U.S. Participant:

 

(a)ISOs shall only be granted to individual U.S. Participants who are, at the
time of grant, employees of the Company or an affiliate of the Company within
the meaning of the Code. Any director of the Company or an affiliate of the
Company who is a U.S. Participant shall be ineligible to vote upon the granting
of such Option;

 

(b)the aggregate fair market value (determined as of the time an ISO is granted)
of the Parent Shares subject to ISOs exercisable for the first time by a U.S.
Participant during any calendar year under this Plan and all other stock option
plans, within the meaning of Section 422 of the Code, of the Company shall not
exceed One Hundred Thousand Dollars in U.S. funds (U.S.$100,000);

 

(c)the Exercise Price for Parent Shares under each ISO granted to a U.S.
Participant pursuant to this Plan shall be not less than fair market value of
such Parent Shares at the time the Option is granted, as determined in good
faith by the Board at such time (unless such ISO is granted pursuant to an
assumption or substitution for another option in a manner satisfying the
provisions of Section 424(a) of the Code);

 

(d)if any U.S. Participant to whom an ISO is to be granted under the Plan at the
time of the grant of such ISO is the owner of shares possessing more than ten
percent (10%) of the total combined voting power of all classes of shares of
Parent, then the following special provisions shall be applicable to the ISO
granted to such individual:

 

(i)the Exercise Price (per share) subject to such ISO shall not be less than one
hundred ten percent (110%) of the fair market value of one Parent Share at the
time of grant; and

 

(ii)for the purposes of this section 3.11 only, the Exercise Period shall not
exceed five (5) years from the date of grant;

 

(e)no ISO may be granted hereunder to a U.S. Participant following the
expiration of ten (10) years after the date on which this Plan is adopted by the
Company or the date on which the Plan is approved by the shareholders of Parent,
whichever is earlier; and

 

(f)no ISO granted to a U.S. Participant under the Plan shall become exercisable
unless and until the Plan shall have been approved by the shareholders of
Parent.

  

 - 12 - 

 

 

Article 4
EXERCISE OF OPTION

 

4.1Exercise of Option

 

An Option may be exercised only by the Option Holder or the Personal
Representative of the Option Holder. Subject to section 4.2, an Option Holder or
the Personal Representative of the Option Holder may exercise the vested portion
or portions of an Option in whole or in part at any time or from time to time
during the Exercise Period up to 5:00 p.m. local time in Vancouver, British
Columbia on the Expiry Date by delivering to the Administrator an Exercise
Notice, the applicable Option Certificate and a certified cheque or bank draft
payable to “DelMar Pharmaceuticals, Inc.” in an amount equal to the aggregate
Exercise Price of the Parent Shares to be purchased pursuant to the exercise of
the Option or consideration received by the Company under a cashless exercise
program implemented by the Company in connection with the Plan.

  

4.2Cashless Exercise

 

Notwithstanding section 4.1, in lieu of paying the Exercise Price for Shares to
be issued pursuant to the exercise of an Option, the Option Holder or the
Personal Representative of the Option Holder that is entitled to exercise an
Option may elect to receive a number of Parent Shares subject to the Option
determined by (i) subtracting the Exercise Price under the Option from the
Market Price of the Parent Shares as of the date of exercise, (ii) multiplying
the difference by the number of Parent Shares in respect of which the Option
Holder or Personal Representative, as the case may be, wishes to exercise the
Option and (iii) dividing that product by the Market Price of the Parent Shares
as of the date of exercise, rounded down to the next lowest whole number of
Parent Shares (the “Cashless Alternative”). Upon making an election pursuant to
this section 4.2, the Option Holder or Personal Representative, as the case may
be, shall make payment of the aggregate Exercise Price of the Parent Shares to
be so purchased by exchanging the Option or the portion of the Option being
exercised for such number of Parent Shares.

  

4.3Issue of Share Certificates

 

As soon as practicable following the receipt of the Exercise Notice, the
Administrator will, in his sole discretion, either cause to be delivered to the
Option Holder a certificate for the Parent Shares purchased by the Option
Holder. If the number of Parent Shares in respect of which the Option was
exercised is less than the number of Parent Shares subject to the Option
Certificate surrendered, the Administrator will forward a new Option Certificate
(or a copy thereof) to the Option Holder concurrently with delivery of the share
certificate for the balance of the Parent Shares available under the Option.

 

4.4Condition of Issue

 

The Options and the issue of Parent Shares pursuant to the exercise of Options
are subject to the terms and conditions of the Plan and compliance with the
rules and policies of all applicable Regulatory Authorities with respect to the
granting of such Options and the issuance and distribution of such Parent
Shares, and to all applicable securities laws and regulations. The Option Holder
agrees to comply with all such laws, regulations, rules and policies and agrees
to furnish to the Company and Parent any information, reports or undertakings
required to comply with, and to fully cooperate with, the Company and Parent in
complying with such laws, regulations, rules and policies.

 

4.5Withholding Taxes

 

Without limiting the generality of section 4.4, the Company may withhold any
amount the Company is required by applicable law to withhold or deduct on
account of income taxes or other deductions required by any Canadian or foreign
federal, provincial, state or local taxing authorities or other amounts required
by law to be withheld in relation to any Cashless Alternative election and may
deduct such amount from any payment required to be made under the Option, or any
other amount payable by the Company to the Option Holder or Personal
Representative. The Option Holder or Personal Representative shall bear and be
responsible for any and all income or other tax imposed in respect of any
Cashless Alternative election. If the Company so determines, the Company shall
have the right to require, prior to delivery of any Parent Shares upon exercise
of an Option pursuant to the Cashless Alternative, payment by the Option Holder
or Personal Representative of the excess of any applicable Canadian or foreign
federal, provincial, state local or other taxes over any amounts withheld by the
Company, in order to satisfy the tax obligations in respect of any Cashless
Alternative election. If the Company does not withhold an amount, or require
payment of an amount by an Option Holder or Personal Representative, sufficient
to satisfy all income tax obligations, the Option Holder or Personal
Representative shall make reimbursement, on demand, in cash, of any amount paid
by the Company in satisfaction of any tax obligation.

  

 - 13 - 

 

 

Article 5
ADMINISTRATION

 

5.1Administration

 

The Plan will be administered by the Administrator on the instructions of the
Board. The Compensation Committee may, from time to time, recommend to the Board
how the Plan should be administered. The Board may make, amend and repeal at any
time and from time to time such policies not inconsistent with the Plan as it
may deem necessary or advisable for the proper administration and operation of
the Plan and such policies will form part of the Plan. The Board may delegate to
the Administrator or any director, officer or employee of the Company or an
affiliate of the Company such administrative duties and powers as it may see
fit.

 

5.2Interpretation

 

The interpretation by the Board of any of the provisions of the Plan and any
determination by it pursuant thereto will be final and conclusive and will not
be subject to any dispute by any Option Holder. No member of the Board or any
person acting pursuant to authority delegated by it hereunder will be liable for
any action or determination in connection with the Plan made or taken in good
faith and each member of the Board and each such person will be entitled to
indemnification with respect to any such action or determination in the manner
provided for by the Company.

 

Article 6
AMENDMENT, TERMINATION AND NOTICE

 

6.1Prospective Amendment

 

The Board may, from time to time and in accordance with any third party
obligations of the Company, amend the Plan and the terms and conditions of any
Option thereafter to be granted and, without limiting the generality of the
foregoing, may make such amendment for the purpose of meeting any changes in any
relevant law, rule or regulation applicable to the Plan, any Option or the
Parent Shares, or for any other purpose which may be permitted by all relevant
laws, regulations, rules and policies provided always that any such amendment
(with the exception of an amendment pursuant to section 3.4(e)) will not alter
the terms or conditions of any Option or impair any right of any Option Holder
pursuant to any Option awarded prior to such amendment.

 

6.2Retrospective Amendment

 

The Board may from time to time retrospectively amend the Plan and, with the
consent of the affected Option Holders, retrospectively amend the terms and
conditions of any Options which have been previously granted.

  

6.3Approvals

 

The Plan and any amendments hereto are subject to all necessary approvals of the
applicable Regulatory Authorities.

 

6.4Termination

 

The Board may terminate the Plan at any time provided that such termination will
not alter the terms or conditions of any Option or impair any right of any
Option Holder pursuant to any Option awarded prior to the date of such
termination which will continue to be governed by the provisions of the Plan.

 

6.5Agreement

 

The Company and every Option awarded hereunder will be bound by and subject to
the terms and conditions of the Plan. By accepting an Option granted hereunder,
the Option Holder has expressly agreed with the Company to be bound by the terms
and conditions of the Plan.

 

6.6Notice

 

Any notice or other communication contemplated under the Plan to be given by the
Company to an Option Holder will be given by the Company delivering or faxing
the notice to the Option Holder at the last address for the Option Holder in the
Company’s records. Any such notice will be deemed to have been given on the date
on which it was delivered, or in the case of fax, the next business day after
transmission. An Option Holder may, at any time, advise the Company of a change
in the Option Holder’s address or fax number.

  

 - 14 - 

 

 

Schedule A

 

DEL MAR PHARMACEUTICALS
STOCK OPTION PLAN

 

OPTION CERTIFICATE

 

This Certificate is issued pursuant to the provisions of the DelMar
Pharmaceuticals, Inc. amended and restated stock option plan (the “Plan”) and
evidences that ____________________ is the holder (the “Option Holder”) of an
option (the “Option”) to purchase up to _____________ shares of common stock,
par value US $0.001 per share (the “Parent Shares”) in the capital of DelMar
Pharmaceuticals, Inc. (“Parent”). The Exercise Price of the Option is U.S.
$_____ per Parent Share.

 

Subject to the provisions of the Plan:

 

(a)the Award Date of the Option is ________________, ______; and

 

(b)the Fixed Expiry Date of the Option is _______________, _____.

 

The vested portion or portions of the Option may be exercised at any time and
from time to time from and including the Award Date through to 5:00 p.m. local
time in Vancouver, British Columbia on the Expiry Date by delivering to the
Administrator of the Plan an Exercise Notice, in the form provided in the Plan,
together with this Certificate and a certified cheque or bank draft payable to
“DelMar Pharmaceuticals, Inc.” in an amount equal to the aggregate of the
Exercise Price of the Parent Shares in respect of which the Option is being
exercised.

 

This Certificate and the Option evidenced hereby are not assignable,
transferable or negotiable and are subject to the detailed terms and conditions
contained in the Plan, the terms and conditions of which the Option Holder
hereby expressly agrees with the Company to be bound by. This Certificate is
issued for convenience only and in the case of any dispute with regard to any
matter in respect hereof, the provisions of the Plan and the records of the
Company will prevail.

 

The Option is also subject to the terms and conditions contained in the
schedules, if any, attached hereto. All terms not otherwise defined in this
Certificate will have the meanings given to them under the Plan.

 

Dated this ____ day of __________________, ______.

  

DELMAR PHARMACEUTICALS, INC.         Per:       Administrator, Stock Option Plan
DelMar Pharmaceuticals, Inc.  

 

Acknowledged and agreed this ____ day of _________________, ______

 

    Signature of Option Holder  

  

 

 

 

OPTION CERTIFICATE - SCHEDULE

  

The additional terms and conditions attached to the Option represented by this
Certificate are as follows:

 

1.      ●; and

 

2.      ●.

 

DELMAR PHARMACEUTICALS, INC.         Per:       Administrator, Stock Option Plan
DelMar Pharmaceuticals, Inc.  

 

 

 

 

Schedule B

 

DelMar Pharmaceuticals, INC.
STOCK OPTION PLAN

 

NOTICE OF EXERCISE OF OPTION

 

TO:The Administrator, Stock Option Plan
DelMar Pharmaceuticals, Inc.
c/o David Frost
1300 – 777 Dunsmuir Street
Vancouver, British Columbia, V7Y 1K2

 

The undersigned hereby irrevocably gives notice, pursuant to the DelMar
Pharmaceuticals, Inc. amended and restated stock option plan (the “Plan”), of
the exercise of the Option to acquire and hereby subscribes for (cross out
inapplicable items):

 

(a)all of the Parent Shares which are the subject of the Option;

 

(b)___________________ of the Parent Shares which are the subject of the Option;
or

 

(c)subject to the terms of the Plan and the Option, the number of Parent Shares
which may be purchased under the Option pursuant to the Cashless Alternative set
out in section 4.2 of the Plan, in exchange for the option to purchase
____________ of the Parent Shares which may be purchased under the Option.

 

Unless the undersigned has elected the Cashless Alternative, undersigned tenders
herewith a certified cheque or bank draft (circle one) payable to “DelMar
Pharmaceuticals, Inc..” in an amount equal to the aggregate Exercise Price of
the aforesaid Parent Shares. The undersigned directs Parent to issue the
certificate evidencing said Parent Shares in the name of the undersigned to be
mailed to the undersigned at the following address:

 

___________________________________

 

___________________________________

 

___________________________________

 

By executing this Notice of Exercise of Option the undersigned hereby confirms
that the undersigned has read the Plan and agrees to be bound by the provisions
of the Plan. All terms not otherwise defined in this Notice of Exercise of
Option will have the meanings given to them under the Option Certificate.

 

DATED this ______ day of ____________________, __________.

 

    Signature of Option Holder  

 

 



 

